Title: From Alexander Hamilton to David Wolfe, 12 July 1791
From: Hamilton, Alexander
To: Wolfe, David



Treasury DepartmentJuly 12. 1791.
Sir,

I received your letter of the 16th. Ultimo, on the subject of the certificates of the late Quartermaster general.
The observations you make have been duly communicated to the Comptroller and will receive a proper consideration, but you will perceive that in adjusting the affairs of the Quartermaster Generals department, under the late Government, the information of the gentleman who was charged with the superintendence of it, can not fail to have considerable weight with the officers of the Treasury.
I am Sir   Your obedient Servant
Alex Hamilton
Mr. David WolfeNew York

